Citation Nr: 1801856	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated at 50 percent prior to April 12, 2017; and at 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.
These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office. 

In October 2014, a Travel Board hearing was held before the undersigned; a transcript of which is associated with the record.  

In May 2015, the Board remanded the Veteran's claim for an increased rating for PTSD for the RO to issue a statement of the case (SOC).  In March 2017 the RO provided a SOC as to this claim.  Thereafter, the Veteran perfected this appeal in May 2017, wherein he declined to have a hearing before the Board.  


FINDING OF FACT

On August 29, 2017, prior to the promulgation of a decision in the appeal, the RO received notifications from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
In the present case, by written notice received on August 29, 2017, both the Veteran and his representative requested the withdrawal of this appeal.  The statements included the Veteran's name and VA file number.  Specifically, the Veteran emailed the statement that he "would like to close [his] PTSD claim at 70% at this time."  The same day his representative advised the Baltimore, Maryland, RO that the Veteran "[r]equest[ed] to withdraw [his] pending appeal."  These statements were both uploaded into his virtual file on the same day they were transmitted.  The August 2017 written statements comply with the criteria for the form and content of withdrawing an appeal.  See 38 C.F.R. § 20.204(1).  

The Board notes that Veteran's claim is under the jurisdiction of the Newark, New Jersey, RO.  However, the transmission of the withdrawal to the Baltimore, Maryland, RO does not negate the effect of his request.  Notably, 38 C.F.R. § 20.3 defines "Agency of Original Jurisdiction" (AOJ) to mean the VA "activity or administration, that is, the Veterans Benefits Administration [...] that made the initial determination on a claim."  Here, the ROs are part of the mechanisms of the Veterans Benefits Administration, i.e., the AOJ.  Further, the Veteran's August 2017 withdrawal was uploaded to the Veterans Benefits Management System (VBMS), whereby it was constructively received by the Newark, New Jersey, RO.  Accordingly, the Board finds that the Veteran's request to withdrawal meets the criteria of 38 C.F.R. § 20.204.  

As such, the Veteran filed a withdrawal effective August 29, 2017, the date it was received by VA and uploaded into VBMS.  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that the filing of a claim is a voluntary act, and that veterans are as free to withdraw claims as they are to file them.  The Court further held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29 (1996).  The Board therefore finds that after withdrawing his substantive appeal, the Veteran's claim for a higher rating for PTSD was no longer pending and ceased to exist.  38 C.F.R. § 20.204; Hanson, supra.  Additionally, the Board notes that there is no provision in the law or the regulations that would allow the Veteran to "reinstate" his substantive appeal once it has been withdrawn.

The Board is aware of the fact that, despite the Veteran's withdrawal, the AOJ continued to process the claim and the Board's May 2015 remand.  The Board is further aware that on August 30, 2017, the RO requested that the Veteran's representative prepare an informal hearing presentation as to this claim.  The Veteran's representative subsequently submitted an informal hearing presentation to the Board in November 2017 indicating that the Veteran sought a higher rating for PTSD. 

To the extent that the representative's informal hearing presentation is an effort to recant the withdrawal in question; however, a withdrawal of a withdrawal is not allowed under either the VA regulation, 38 C.F.R. § 20.204, or the Court's jurisprudence.  See Hanson, 9 Vet. App. at 31.

In DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Court held that, "it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Id. at 57.  Similarly, in Hanson, the Court held that in determining whether a claim was withdrawn consideration had to be given as to whether "the veteran was misguided or lacked understanding of the consequences of his actions".  Hanson, 9 Vet. App. at 32.  The Board finds that the Veteran's August 2017 withdrawal was explicit, unambiguous, and done with a full understanding of the consequences.  In addition, it is clear that the Veteran withdrew his claim with the involvement of his accredited representative.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


